Title: From Alexander Hamilton to Otho H. Williams, 22 January 1794
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury Department.January 22nd 1794
Sir

I have before me your letter of the 30th of November last containing a requisition from Captn Porter for certain repairs to be done to the Revenue Cutter Active.

The public service requiring that the vessel should be kept in repair, I request that you will have done what shall be found necessary. If the Judgment of the Captain cannot be confided in, you will call in the aid of a trusty and discreet ship carpenter.
Circumstances have suspended an attention to the situation of the master of the Cutter. This affair will now be taken up without further delay.
I am with great consideration   Sir   your obedt servant

A Hamilton
Otho H. Williams EsquireCollector Baltimore

